McCLELLAN, j.-.—
(dissenting.) — The jurisdiction of the probate courts of this state of proceedings to probate wills being in rem and original, general, and final, and hence immune from collateral assailment (save for fraud), it seems clear to me upon all well-considered authority that the decree of probate of the paper propounded as the last will and testament of J. W. Shomo, deceased, cannot now in this collateral way be brought into question and thereupon pronounced void, though, of course, upon direct attack the conclusion must have been fatal to this decree of probate.
The following decisions and texts, among others, demonstrate, as I view it, the soundness of the opinion just stated; Brock v. Frank, 51 Ala. 85, 89; Matthews v. McDade, 72 Ala. 386; Leatherwood v. Sullivan, 81 Ala. 458, *207462, 1 South. 718; Goodman v. Winter, 64 Ala. 410, 426, 38 Am. Rep. 13; Dickey v. Vann, 81 Ala. 425, 429-431, 8 South. 195; Hunt v. Acre, 28 Ala. 580, 593, 594; McCann v. Ellis, 172 Ala. 60, 55 South. 303; and, also, Van Fleet on Col. Attack, pp. 224, 609; Herman on Estoppel, p. 112; Dublin v. Chadbourn, 16 Mass. 433,, approvingly cited in Goodman v. Winter, 64 Ala. at, page 426, 38 Am. Rep. 13; Shultz v. Sanders, 38 N. J. Eq. pp. 156, 157; 1 Woerner’s Law of Administration* p. 328; Tarver v. Tarver, 9 Pet. 174, 180, 9 L. Ed. 91.
In my opinion the sole effect of the recital that one witness only attested the instrument, whereas the statute requires two, was and is to show that the probate court egregiously erred in allowing the probate of the thus imperfectly executed testamentary instrument. That fact did not, could not, defeat the jurisdiction of the court — the only condition wherefrom the utter invalidity of its decree could result. The idea that a decree in a proceeding in rem pronounced by a. court competently jurisdiction ed to so pronounce is absolutely void because it plainly disobeys the law is, it seems to me, a startling proposition, the consequences of which will be, if applied, profound, wide-spread, and recurrently surprising. Bes adjudicata, as referred to collateral assailment, becomes a shadow merely, instead of a wholsesome and imperatively necessary doctrine, if such an idea finally and fully prevails. — Brock v. Frank, supra; other authorities, supra. The idea Avas soundly refuted in Shultz v. Sanders, 38 N. J. Eq. 156, Avliere it Avas said: “A court of general jurisdiction may misconstrue, misapply, or plainly disobey the laAv in pronouncing judgment, yet, so long as its judgment remains unreversed, it unalterably binds the parties, and pronounces the Iuav Avhich defines and determines their rights in the particular case. * * * The decision *208of a domestic court acting within the scope of its powers has inherent in it such conclusive force that it cannot be challenged collaterally, and such decision definitely binds all parties embraced in it, unless on objection to the court itself, or in a direct course of appellate procedure. Such judicial act may be voidable, but it is not void. Even if admitted erroneous, such error cannot be set up against a decree in a collateral proceeding-founded on the decree.” (Italics supplied.)
It is not rationally possible to avert the consequence, in conclusion, of an applicable general principle by the mere fact that in the case or cases it was theretofore announced the particular circumstances thereof do not accord with the case under judgment. The doctrine of res adjudicata may be incorrectly applied in a concrete case, thereby leading to an incorrect result; but this ■cannot reflect upon the doctrine. So it may be said with every assurance of soundness that, whether the ■question of probate of a paper as a will by a court of ■competent jurisdiction arises over the validity (against collateral attack) of a decree of a nondomestic court of probating power, or over that of a decree of such a court in this state, the applicable doctrine of res adjudicata is fundamentally “the same. Jurisdiction of the subject-matter to so pronounce is and must be the controlling-factor. So the. doctrine, as respects testamentary papers, inspired this expression in Brock v. Franks . “In the absence of statutory provisions in regulation of the subject, the sentence of probate in the proper tribunal of the domicile of the testator is conclusive everywhere, as to the capacity of the testator, the clue execution, and validity of the loill.”- (Itaics supplied.) In the language of the Lord Chancellor: “No other court could go back upon the factum, and raise any question upon the validity of the will.” The assumption that public *209policy is violated by tbe probate of a testamentary instrument which is not attested by the requisite number of witnesses is, as I view it, manifestly untenable. Will or no will, is the inquiry submitted to the court of general and exclusive jurisdiction in the premises. Comprehended within the inquiry is, as appears from the foregoing statement taken from Brock v. Frank (and others might be added), whether the paper was duly executed. In deciding the issue so submitted the probate court’s decree may be obviously erroneous, but it cannot be opposed to public policy, for the simple reason that, under the charter of it existence, such a decree, when the probate court’s jurisdiction is invoked to determine the inquiry of “will or no will,” only expresses the judicial prerogative. The allusion to public policy in Knox v. Paull, 95 Ala. 507, 11 South. 156, and in Jordan v. Thompson, 67 Ala. page 471, has reference patently to the instrument, to its provisions, and not to the decree of the court invoked to probate it.
Leatherwood v. Sullivan, 81 Ala. 458, 462, 1 South. 718, is, in my opinion, decisive of the question now under consideration. The suggestion that the pertinent language of the pronouncement was dicta in that case is refuted by reference to the issues in the litigation. D. F. Sullivan, resident of Florida, died leaving a testamentary instrument. He owned lands in Escambia county, Ala. The testamentary instrument was attested “by only one witness,” a certified copy thereof being introduced in evidence, as was also, a certificate of the judge of probate in Escambia county, Fla., stating that the instrument had been “regularly proved and established.” M. S. and Emily S. Sullivan were named as executors in the instrument and letters testamentary were issued by the Florida court to them. The probate court of Escambia county, Ala., upon certificate of the *210Florida judge of probate as indicated issued letters testamentary to tbe Sullivans. Tbe action was detinue, brought by the executors, “for the recovery of 35 pieces of timber, more or less, alleged to have been cut from section 13, township 2, and range 6, in the county of Escambia, Ala.” (Italics supplied.) The right of the plaintiffs to maintain the action was questioned; and one ground thereof Avent to the sufficiency of the certificate of the judge of the Florida court in granting letters testamentary, and so upon the theory that the issuance of the letters testamentary by our probate court to nonresident executors was conditioned upon the statute-defined (Code 1876, §§ 2379-80; Code 1907, §§ 2556-7) facts, viz., that such persons were named as executors in wills regularly probated, and that a copy of the Avill probated in another state, under Avhich Avill such nonresident executor has been appointed, “together with a certificate of the judge of the court in Avhich the Avill was probated, that such will was regularly proved and established, and that letters testamentary Avere issued thereon to the person applying for letters on same in this state, in accordance Avith the laws of the state or territory in Avhich such original letters Avere granted. * *” From this status of fact and laAV it readily appears that this court in Leatherwood v. Sullivan was specifically invited to determine the questions it did decide in these words: “There is no merit in the other objection urged to the sufficiency of the certificate made by the judge of the court in Florida, which granted the original letters to the plaintiffs. The will, it is said, has but one Avitness, and the laws of Florida require three witnesses to such a paper. The record fails to shoAV what is the law of Florida on this subject, -and we can take notice of the statutes of other states only when they are introduced in evidence. Moreover, even *211were this true, the prohate of the will and the grant of letters hy a court of competent jurisdiction in Alabama would not for this reason be rendered void. Such judgment of probate would be valid until set aside, and would not be subject to collateral attack, as is here attempted by objecting to the introduction of the letters testamentary in evidence. — Dickey v. Vann [81 Ala. 425, 8 South. 195]; Brock v. Frank, 51 Ala. 85; Ward v. Oates, 43 Ala. 515; Goodman v. Winter, 64 Ala. 410 [38 Am. Rep. 13].”
This pronouncement in the Leatherwood-Sullivan appeal has long since become a rule of property in this state; and considerations of the highest moment forbid in this late day a departure from its ruling, whatever may have been held elsewhere. To avoid its effect as a wholesome precedent in this regard on an untenable assumption that its pertinent announcement is dicta is, as I view it, unfortunate.
I therefore dissent.